                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
       Plaintiff,                                       Case No. 08-20084
v.                                                      Honorable Nancy G. Edmunds


THOMAS HOOKS,
       Defendant.
_______________________________/

     ORDER DENYING DEFENDANT’S MOTION TO CORRECT SENTENCE [11]

       This matter is before the Court on Defendant’s motion to correct sentence filed

on August 27, 2008, pursuant to Federal Rule of Criminal Procedure 35(a). (Dkt. 11.)

According to Defendant, the Court stated at sentencing that restitution should be paid at

the rate of $25 per month, but the judgment states that it should be paid “at a rate

recommended by probation officer and approved by the Court.” Thus, Defendant

requests the judgment be revised to reflect the rate stated by the Court at sentencing.

       Rule 35(a) allows the Court to “correct a sentence that resulted from an

arithmetical, technical, or other clear error.” However, there is no such error here.

Because the judgment sets forth that restitution is to be paid in monthly installments at a

rate that must ultimately be approved by the Court, no revision is needed and

Defendant’s motion is DENIED.

       SO ORDERED.

                                   s/Nancy G. Edmunds
                                   Nancy G. Edmunds
                                   United States District Judge
Dated: May 1, 2019
I hereby certify that a copy of the foregoing document was served upon counsel of record
on May 1, 2019, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager

 
